Citation Nr: 9914841	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-22 482	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Social Worker


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1992 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the Seattle, 
Washington Regional Office (RO) of the VA which granted 
service connection for a duodenal ulcer and costochondritis 
and denied service connection for a bipolar disorder, a 
gallbladder disability, and a urinary tract disability.  In 
January 1995, the veteran was notified of this decision and 
of her procedural and appellate rights.  In December 1995, 
correspondence was received from the veteran which the Board 
accepts as a notice of disagreement as to the issue of 
service connection for a bipolar disorder.  In an April 1996 
letter, the veteran was advised that her application to 
"reopen" her claim for service connection for a manic 
depressive bipolar disorder had been received in January 1996 
and that this correspondence was not received in a timely 
manner to constitute a notice of disagreement.  As such, she 
was informed that she needed to submit new and material 
evidence.  However, as noted by the Board, the correspondence 
submitted by the veteran was date-stamped as received in 
December 1995 which was within the applicable time period to 
constitute a timely notice of disagreement.  As such, the 
April 1996 letter misinformed the veteran.  The veteran did 
not initiate an appeal as to any of the other issues.  

Thereafter, the veteran's claims file was transferred to the 
Houston, Texas RO.  In a July 1996 rating decision, the RO 
proposed decreasing the veteran's 10 percent rating for her 
service-connected duodenal ulcer to non-compensable.  In 
August 1996, the veteran was notified of this proposed 
action.

In a November 1996 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected duodenal ulcer.  In addition, entitlement to 
nonservice-connected pension benefits was denied.  Also, the 
RO denied service connection for a bipolar disorder on a new 
and material basis.  In November 1996, the veteran was 
notified of this decision and of her procedural and appellate 
rights.  

In December 1996, the veteran submitted correspondence which 
the RO accepted as a notice of disagreement as to the denial 
of service connection for a bipolar disorder on a new and 
material basis.  However, as noted, there was already a 
notice of disagreement as to the service connection issue of 
record.  In March 1997, a statement of the case was mailed to 
the veteran regarding the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a bipolar disorder.  

In a June 1997 rating decision, service connection for 
multiple sclerosis was denied; the denial of service 
connection for a bipolar disorder on a new and material basis 
was confirmed and continued; and entitlement to nonservice-
connected pension benefits was denied.  In June 1997, the 
veteran was notified of this decision and of her procedural 
and appellate rights.  

The veteran's substantive appeal as to the issue of service 
connection for a bipolar disorder was received  in May 1997.  
In February 1998, entitlement to nonservice-connected pension 
benefits was denied.  In February 1998, the veteran was 
notified of this decision and of her procedural and appellate 
rights.  Thereafter, the veteran's claims file was 
transferred to the New York, New York RO.  In May 1998, the 
veteran was sent a supplemental statement of the case.  In a 
May 1998 rating decision, service connection for multiple 
sclerosis was again denied.  In June 1998, the veteran was 
notified of this decision and of her procedural and appellate 
rights.  

In March 1999, the veteran testified at a personal hearing 
before a member of the Board at the RO.  The representative 
raised the issue of clear and unmistakable error in a January 
1994 RO "Memo Rating" which denied the appellant, who was 
still in service, vocational rehabilitation.  The appellant 
in a January 1994 letter was told that this was a preliminary 
finding.  This matter is referred to the RO for appropriate 
action.

The Board notes that, as set forth above, service connection 
and increased rating issues were denied by the RO.  Since the 
veteran did not initiate an appeal as to any issue except the 
issue listed on the front page of this decision, the only 
issue in appellate status and before the Board is the one 
listed on the front page of this decision.  



REMAND

As noted in the introductory portion of this remand decision, 
the veteran filed a timely notice of disagreement as to the 
January 1995 rating decision which denied her claim of 
service connection for a bipolar disorder.  However, as set 
forth above, the RO did not accept this timely December 1995 
correspondence as a notice of disagreement because the RO 
found that this document was received a month later (January 
1996) and outside the applicable time period the veteran had 
to file a notice of disagreement.  Yet, as noted, this 
document was date-stamped as received by the VA in December 
1995 and, was in fact, timely.  As such, the veteran's appeal 
arises from the denial of her service connection claim in 
January 1995.  As such, her appeal must be considered on the 
merits, not on a new and material basis.  

A review of the record shows that the veteran had been 
provided the laws and regulations regarding service 
connection claims, but the RO has not considered all of the 
evidence of record on the merits; rather, evidence submitted 
since January 1995 was considered with regard as to whether 
it was "new and material."  In light of the foregoing, the 
RO must reconsider the veteran's claim on the merits.  

In March 1999, the veteran testified at a personal hearing 
before a member of the Board at the RO.  At that time, she 
indicated that prior to service, she had been provided 
medication for "butterflies" (presumably "butterflies in 
her stomach") and there was some indication that prior to 
service, the veteran had been treated by a family 
pediatrician.  In addition, the veteran reported that since 
service, she has been treated on a regular basis by the 
Houston VA Medical Center and at the outpatient clinic, 
Chapel Street, Brooklyn.. The veteran was accompanied by a 
case program manager for the IPCC program  It was indicated 
that the veteran was receiving treatment by the VA.  Also, it 
was noted that she is receiving Social Security benefits, 
i.e., "SSI".  In light of the foregoing, the Board finds 
that the RO should attempt to ascertain the identity of all 
physicians who treated the veteran prior to service and 
should request those records; should request the veteran's 
records from the Houston VA Medical Center as well as by the 
Jamaica/New York VA facility; and should request all records 
from the Social Security Administration.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Houston VA Medical 
Center as well as by the outpatient 
clinic, Chapel Street, Brooklyn and any 
records from the IPCC program.

2.  The RO should contact the veteran and 
attempt to ascertain the identity of all 
physicians who treated the veteran prior 
to service.  Thereafter, the RO should 
obtain the appropriate medical release(s) 
and request copies of all clinical 
records of the veteran which are not 
already in the claims file, from the 
identified physician(s).  These records 
should be associated with the claims 
file.  

3.  The RO should contact the Social 
Security Administration and request all 
documents pertaining to any claim of 
Social Security including SSI by the 
veteran including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a bipolar disorder 
on the merits and in light of all of the 
evidence of record.  If the action taken 
is adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations as 
well as reasons and bases regarding the 
denial of service connection on the 
merits rather than the denial of service 
connection on a new and material basis.  
The veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










